Citation Nr: 1214425	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  His DD-214 lists his MOS as rifleman.  His service personnel records reflect that he served from May to December 1969 with USARPAC-Vietnam (United States Army Pacific).

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, granted service connection for hearing loss and denied service connection for tinnitus.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran asserts that he now has tinnitus as a result of active duty noise exposure.  According to his service personnel records, he served in Vietnam.  His MOS as listed on his DD-214 is rifleman.

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.  

As noted above, the June 2007 rating decision on appeal granted service connection for hearing loss.  The grant was based on the report of an October 2006 VA examination, in which the VA examiner expressed the medical opinion that the Veteran's current hearing loss was at least as likely as not (50/50 probability) caused by or a result of acoustic trauma during active duty.  

The Veteran's assertion of exposure to acoustic trauma in service is consistent with the circumstances of his military service in general, and specifically with his MOS of rifleman.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that he is credible in this regard.  The Board also notes that the Veteran is competent to report having been exposed to excessive noise in service.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and tinnitus during or after service).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran is competent to report observable symptoms, such as ringing in the ears.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, recent VA treatment records reflect current tinnitus.  For example, an August 2006 personal health history provides that the Veteran complained of hearing loss/ringing in the ears/earache.  The October 2006 VA examination report reflects that the Veteran identified his chief complaint as bilateral hearing loss and tinnitus.  A February 2007 otolaryngology note relates that the Veteran did have intermittent tinnitus.

The Board is aware that the Veteran's service treatment records, including separation reports of medical examination and medical history, are negative for complaints, symptoms, findings or diagnoses related to tinnitus.  The post-service evidence is negative for complaints, symptoms, findings or diagnoses of tinnitus for many years after the Veteran's active duty.  

The Board is also aware that the report of the October 2006 VA examination relates that the Veteran denied a history of tinnitus.  As a result, the examiner did not address whether the Veteran's current complaints of ringing in the ears were related to his active duty.  However, as noted above, in the same report the VA examiner did provide the medical opinion that the Veteran's current hearing loss was at least as likely as not (50/50 probability) caused by or a result of acoustic trauma during active duty.  

Moreover, in a January 2008 Notice of Disagreement the Veteran's representative stated that the Veteran informed him that he had denied tinnitus during the VA examination because he did not know that it meant ringing in the ears.  The Veteran explained that he only realized what tinnitus meant after the examination, when he looked it up.  In May 2008 correspondence submitted in lieu of a VA Form 646, the Veteran's representative stated that it was common for a service representative to fill out a veteran's initial claim form, and to use medical terminology such as tinnitus when doing so.  Thus, in the present case the fact that the Veteran's original November 2006 claim for VA benefits used the term tinnitus did not mean that during his October 2006 VA examination the Veteran was aware that this was the medical term for ringing in the ears. 

In light of the Veteran's credible explanation for his denial of a history of tinnitus during the October 2006 VA examination, and the VA examiner's medical opinion that the Veteran's current hearing loss was at least as likely as not caused by or a result of acoustic trauma during active duty, the Board finds that service connection for tinnitus is warranted.  In so finding, the Board places great emphasis on the positive medical opinion concerning the Veteran's hearing loss.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


